The claimant Catalano, having furnished materials and rendered services in the construction of two dwelling-house buildings having no connection with each other in either construction or intended use, and nothing in common save that both stood upon land that was purchased by its owner as a single piece, but susceptible of division, and were built under one contract, — filed a certificate of lien for the amount due him for such materials and services upon the entire tract of land so bought, and upon which both building stood. That his purpose and intention was to claim a lien upon the two buildings is, notwithstanding the use of the singular number in the certificate, apparent, and assumed by his counsel as well as by counsel for Miller. The principles enunciated inWilcox v. Woodruff, 61 Conn. 578, 24 A. 521, 1056, and the reasons underlying them, there fully discussed, are decisive of the impropriety and irregularity of such a course. See also Peck v. Brush, 89 Conn. 554,556, 94 A. 981.
We do not understand counsel for Catalano to contest this proposition, but they urge that his offer made below to release such portion of the property as was wrongfully included under the lien he filed, should have been accepted, thereby securing to him a valid lien upon one of the buildings and its appurtenant land.
In support of this contention they rely upon the recent cases of Tramonte v. Wilens, 89 Conn. 520, *Page 173 94 A. 978, and Peck v. Brush, 89 Conn. 554, 94 A. 981. In these cases certificates of lien, irregular because covering too much property, in that they included with the building upon which alone materials were furnished and services rendered, and its appurtenant land, a building or buildings in no way appurtenant to the first building and the land appurtenant to such building or buildings, were recognized as sufficient to sustain a lien as to so much of the property as was rightfully included.
Here a very different situation is presented. It is not one where property, which could not have been subjected to the lien, is included in the certificate with property against which it was properly filed. All of the property was subject to Catalano's claims of lien, but none of it to a single lien for the amount claimed. As to no portion was the certificate properly filed. It purported to make two entirely separate and independent properties as an entirety holden for materials and services which went into the construction of both. By it an attempt was made to charge the two properties with an indebtedness of $1,100, whereas neither both together, nor either one, nor any part of either one, was chargeable with that amount. Catalano's offer to release so much of the property as was wrongfully included in his lien did not, therefore, meet the situation. All of it was wrongfully included, and no release from the operation of the lien of a portion of the property could have been made which would have made the certificate a proper one. Its essential weakness is far more radical than that it covers too much property. It is that it conforms in no way to the statutory requirements, and contrary to them attempts to secure an indebtedness which no one lien could be made to secure, and to do it upon property none of which was chargeable with it. *Page 174 
It is true, as Catalano's counsel urge, that an honest mistake in overstating the amount for which a lien is claimed will not invalidate it, and that in such case it will be enforced for the rightful amount. Marston v.Kenyon, 44 Conn. 349, 356. But in the present case there was no mistake in the statement of indebtedness. There was no mistake made in that or any other respect save one arising from inadvertence or disregard of the plain provisions of the law (§ 4135) that the right of lien attaches to the building and appurtenant land, or buildings in the construction, raising, removal, or repair of which, or its appurtenances, the debt attempted to be secured was incurred. For aught that appears the statement of the certificate that $1,100 was the amount due upon the two buildings included in it was correct. The trouble is that Catalano improperly undertook to secure that amount against both. What he now asks, in effect, is that the court ignore his unlawful attempt, and give effect to his blanket lien by dividing the property into two portions, and the amount for which his lien was filed into two, and recognize the lien as valid as to one of the portions of property for one of the amounts. Upon which of the portions the revised lien should be so recognized we are not told. It is plain that such a course would in effect amount to a nullification of the provisions of statute imposing limitations and conditions upon the right of lien and its continuance as a subsisting incumbrance.
We have thus far taken only casual notice of the fact that Catalano in his certificate of lien certified that the materials were furnished and services rendered by him in the construction of "a certain building" on the described property, and that he claimed a lien on "said building," together with the land on which it stands. It now appears that the "certain building" and "said building" was two buildings, which could in no way be *Page 175 
regarded as one, or as appurtenant to one another. In view of our conclusions hereinbefore stated, we have no occasion to inquire as to the effect of this inaccuracy of statement.
   There is no error.
In this opinion the other judges concurred.